                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

              Plaintiffs,

v.                                                             CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

              Defendants.
                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a “150-day” bifurcated discovery track. Accordingly,

the termination date for discovery related to conditional and class certification is August

14, 2020, and discovery shall not be reopened, nor shall case management deadlines

be modified, except by an order of the Court upon a showing of good cause. This

deadline shall be construed to require that discovery be completed on or before the

above date.

       Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery.

       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing
parties by September 3, 2020. See D.N.M.LR-Civ. 7 for motion practice requirements

and timing of responses and replies. This deadline shall not be construed to extend the

twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiffs shall identify to all parties in writing any expert witness to be used by

Plaintiffs at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no

later than July 15, 2020. All other parties shall identify in writing any expert witness to

be used by such parties at trial and to provide expert reports pursuant to Fed. R. Civ.

P. 26(a)(2)(B) no later than August 16, 2020.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on the opposing party by September 14, 2020. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. Any pretrial motions, other

than discovery motions, filed after the above dates shall, in the discretion of the Court,

be considered untimely.

       Plaintiffs shall have until April 13, 2020, to join additional parties and to amend

the pleadings. Defendants shall have until May 11, 2020, to join additional parties and

to amend the pleadings.

       Plaintiffs shall have until July 16, 2020, to file a Motion for Conditional

Certification. Defendants may respond by August 10, 2020, and Plaintiffs may reply by

August 24, 2020.

       Plaintiffs shall have until October 5, 2020, to file their Motion for Class

Certification. Defendants shall have until November 2, 2020, to respond to Plaintiffs’

Motion, and Plaintiffs may file a reply by November 16, 2020.




                                              2

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       IT IS SO ORDERED.

                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             3

